IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   :   No. 502 EAL 2021
                                                :
                      Respondent                :
                                                :   Petition for Allowance of Appeal
                                                :   from the Unpublished
                v.                              :   Memorandum and Order of the
                                                :   Superior Court at No. 1818 EDA
                                                :   2020 entered on October 20, 2021,
DANIEL RILEY,                                   :   affirming the PCRA Order of the
                                                :   Philadelphia County Court of
                      Petitioner                :   Common Pleas at No. CP-51-CR-
                                                :   0006088-2012 entered on August
                                                    28, 2020


                                        ORDER



PER CURIAM

         AND NOW, this 19th day of April, 2022, the Petition for Allowance of Appeal is

GRANTED. The judgment of the Superior Court is VACATED, and the matter is

REMANDED for reconsideration in light of Commonwealth v. Bradley, 261 A.3d 381 (Pa.

2021).